UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
UNITED STATES OF AMERICA,


                 -v-                                                 Case No. 19-CR-442 (ILG)
                                                                     NOTICE OF MOTION
                                                                     TO SEVER AND
   KRENAR SUKA,                                                      TO SUPPRESS

                              Defendant.

-------------------------------------------------------------X
         PLEASE TAKE NOTICE that upon the annexed Affirmation of Joseph R. Corozzo and

exhibits thereto, and memorandum of law, the undersigned counsel, JOSEPH R. COROZZO,

attorney for Defendant KRENAR SUKA, will move the Court for an Order granting the

following relief:

        1)       Granting a severance from the “Racketeering Defendants”,

        2)       Suppressing Wiretap Evidence obtained as a result of the Title III wiretap on

telephone number (347) 998-1765 (the “1765 Phone”) under 18 U.S.C. § 2518 and the Fourth

Amendment of the U.S. Constitution for lack of probable cause to believe that communications

concerning particular offenses would be obtained through such interception, and

        3)       Suppressing Wiretap Evidence obtained as a result of the Title III wiretaps on

telephone number (551) 255-5226 (the “5226 Phone”), on the 1765 Phone and on (914) 530-

4679 (the “4679 Phone”), for the reasons stated in co-defendant Thomas Scorcia’s Motion to

Suppress, which Defendant Suka joins, and
      4)     For such other and further relief as the Court may deem just and proper.


Dated: New York, New York
       July 29, 2020                              Respectfully submitted,


                                                  _____/s/_____________________
                                                  Joseph R. Corozzo
                                                  Rubinstein & Corozzo, LLP
                                                  Attorneys for
                                                  Defendant Krenar Suka
                                                  260 Madison Ave., 22nd Fl.
                                                  New York, New York 10016
                                                  (212) 545-8777 (ph)
                                                  (917) 722-8206 (fax)


cc:   Assistant United States Attorneys Elizabeth Geddes and Megan E. Farrell (via ECF)
